Exhibit 10.1

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

AND

STATE OF ILLINOIS

DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION

DIVISION OF BANKING

SPRINGFIELD, ILLINOIS

 

     )    In the Matter of    )       )    COMMUNITY BANK -    )    CONSENT
ORDER         WHEATON/GLEN ELLYN    )    GLEN ELLYN, ILLINOIS    )       )   
FDIC-10-713b (Illinois Chartered    )    2010-DB-102         Insured Nonmember
Bank)    )         )   

Community Bank-Wheaton/Glen Ellyn, Glen Ellyn, Illinois (“Bank”), having been
advised of its right to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe
or unsound banking practices alleged to have been committed by the Bank, and of
its right to a hearing on the charges under section 8(b) of the Federal Deposit
Insurance Act (“Act”), 12 U.S.C. § 1818(b), and under 38 Ill. Adm. Code, § 392
et seq., regarding hearings



--------------------------------------------------------------------------------

before the Illinois Department of Financial and Professional Regulation,
Division of Banking, (“Division”), and having waived those rights, entered into
a STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER (“STIPULATION”)
with representatives of the Federal Deposit Insurance Corporation (“FDIC”) and
the Division dated January 21, 2011, whereby, solely for the purpose of this
proceeding and without admitting or denying the charges of unsafe or unsound
banking practices relating to Capital, Asset Quality, Earnings and Sensitivity
to Market Risk, the Bank consented to the issuance of a CONSENT ORDER (“ORDER”)
by the FDIC and the Division. The FDIC and the Division considered the matter
and determined to accept the STIPULATION.

Having also determined that the requirements for issuance of an order under 12
U.S.C. § 1818(b) and Section 48(6), 205 ILCS 5/48(6), have been satisfied, the
FDIC and the Division HEREBY ORDER that the Bank, its institution-affiliated
parties, as that term is defined in section 3(u) of the Act, 12 U.S.C. §
1813(u), and its successors and assigns, take affirmative action as follows:

MANAGEMENT

1. (a) During the life of this ORDER the bank shall have and retain qualified
management. Management shall be provided the necessary written authority to
implement the

 

2



--------------------------------------------------------------------------------

provisions of this ORDER. Each member of management shall have the
qualifications and experience commensurate with his or her duties and
responsibilities at the Bank. The qualifications of management shall be assessed
on its ability to:

 

  (i) Comply with the requirements of this ORDER;

 

  (ii) Operate the Bank in a safe and sound manner;

 

  (iii) Comply with applicable laws, rules, and regulations; and

 

  (iv) Restore all aspects of the Bank to a safe and sound condition, including
capital adequacy, asset quality, management effectiveness, earnings, liquidity,
and sensitivity to interest rate risk.

During the life of this ORDER, prior to the addition of any individual to the
board of directors or the employment of any individual as a senior executive
officer, the Bank shall request and obtain the written approval of the Regional
Director of the FDIC’s Chicago Regional Office (“Regional Director”) and the
Division. For purposes of this ORDER, “senior executive officer” is defined as
in section 32 of the Act (“section 32”), 12 U.S.C. § 1831(i), and section
303.101(b) of the FDIC Rules and Regulations, 12 C.F.R. § 303.101(b).

 

3



--------------------------------------------------------------------------------

BOARD PARTICIPATION

2. (a) As of the effective date of this ORDER, the board of directors shall
increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank’s activities, consistent with the role and
expertise commonly expected for directors of Banks of comparable size. This
participation shall include meetings to be held no less frequently than monthly
at which, at a minimum, the following areas shall be reviewed and approved:
reports of income and expenses; new, overdue, renewal, insider, charged off, and
recovered loans; investment activity; adoption or modification of operating
policies; individual committee reports; audit reports; internal control reviews
including management responses; reconciliation of general ledger accounts; and
compliance with this ORDER. Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.

(b) Within sixty (60) days from the effective date of this ORDER, the Bank’s
board of directors shall have in place a program that will provide for
monitoring of the Bank’s compliance with this ORDER.

 

4



--------------------------------------------------------------------------------

CAPITAL

3. (a) Within one hundred twenty (120) days from the effective date of this
ORDER the Bank shall have and maintain its level of Tier 1 capital as a
percentage of its total assets (“capital ratio”) to a minimum of eight percent
(8%) and its level of qualifying total capital as a percentage of risk-weighted
assets (“total risk based capital ratio”) at a minimum of twelve (12%). For
purposes of this ORDER, Tier 1 capital and total assets shall be calculated in
accordance with Part 325 of the FDIC Rules and Regulations (“Part 325”), 12
C.F.R. Part 325.

(b) Any subsequent increase in Tier 1 capital may be accomplished by the
following:

 

  (i) The sale of common stock and noncumulative perpetual preferred stock
constituting Tier 1 capital under Part 325;

 

  (ii)

The elimination of all or part of the assets classified “Loss” in the Joint
Report of Examination dated June 21, 2010 (“ROE”) without loss or liability to
the Bank, provided any such collection on a partially charged-off asset shall
first be applied to that portion of the asset which was not charged off pursuant
to

 

5



--------------------------------------------------------------------------------

 

this ORDER;

 

  (iii) The collection in cash of assets previously charged off;

 

  (iv) The direct contribution of cash by the directors and/or the shareholders
of the Bank;

 

  (v) Any other means acceptable to the Division and Regional Director; or

 

  (iv) Any combination of the above means.

(c) If all or part of any subsequent increase in capital required by this
paragraph is to be accomplished by the sale of new securities, the board of
directors of the Bank shall adopt and implement a plan for the sale of such
additional securities, including the voting of any shares owned or proxies held
by or controlled by them in favor of said plan. Should the implementation of the
plan involve public distribution of Bank securities, including a distribution
limited only to the Bank’s existing shareholders, the Bank shall prepare
detailed offering materials fully describing the securities being offered,
including an accurate description of the financial condition of the Bank and the
circumstances giving rise to the offering, and other material disclosures
necessary to comply with Federal securities laws. Prior to the

 

6



--------------------------------------------------------------------------------

implementation of the plan and, in any event, not less than twenty (20) days
prior to the dissemination of such materials, the materials used in the sale of
the securities shall be submitted to the FDIC Registration and Disclosure
Section, 550 17th Street, N.W., Washington, D.C. 20429 for its review. Any
changes requested to be made in the materials by the FDIC shall be made prior to
their dissemination.

(d) In complying with the provisions of this paragraph, the Bank shall provide
to any subscriber and/or purchaser of Bank securities written notice of any
planned or existing development or other changes which are materially different
from the information reflected in any offering materials used in connection with
the sale of Bank securities. The written notice required by this paragraph shall
be furnished within ten (10) calendar days of the date any material development
or change was planned or occurred, which is earlier, and shall be furnished to
every purchaser and/or subscriber of the Bank’s original offering materials.

ALLOWANCE FOR LOAN AND LEASE LOSSES

4. (a) Within thirty (30) days of the effective date of this ORDER, the Bank
shall increase its Allowance for Loan and Lease Losses (“ALLL”) to $4,728,000
after application of the funds necessary to effect the charge-off of loans
adversely

 

7



--------------------------------------------------------------------------------

classified Loss in the ROE.

(b) After the effective date of this ORDER and prior to the submission of all
Reports of Condition and Income required by the FDIC, the Board of Directors of
the Bank shall review the adequacy of the Bank’s ALLL, provide for an adequate
ALLL, and accurately report the same. The minutes of the Board meeting at which
such review is undertaken shall indicate the findings of the review, the amount
of increase in the ALLL recommended, if any, and the basis for determination of
the amount of ALLL provided. In making these determinations, the Board shall
consider the FFIEC Instructions for the Reports of Condition and Income, fully
address the comments in the ROE concerning ALLL methodology, and any analysis of
the Bank’s ALLL provided by the FDIC or the Division.

(c) The bank shall ensure that the methodology used to determine the adequacy of
the ALLL fully complies with all current outstanding regulatory guidance,
including FASB ASC Subtopic 450-10 and FASB ASC Subtopic 310-10 (which now
supersedes prior FAS 5 and FAS 114 guidance), and the FDIC’s Policy Statement on
Allowance for Loan and Lease Losses Methodologies and Documentation for Banks
and Savings Institutions.

(d) ALLL entries required by this paragraph shall be made prior to any capital
determinations required by this ORDER.

 

8



--------------------------------------------------------------------------------

PROFIT PLAN AND BUDGET

5. (a) Within thirty (30) days from the effective date of this ORDER, the Bank
shall adopt, implement, and adhere to a written profit plan and a realistic,
comprehensive budget for all categories of income and expense for calendar year
2011. The plans required by this paragraph shall contain formal goals and
strategies, consistent with sound banking practices, to reduce discretionary
expenses and to improve the Bank’s overall earnings, and shall contain a
description of the operating assumptions that form the basis for major projected
income and expense components.

(b) The written profit plan shall address, at a minimum:

 

  (i) Realistic and comprehensive budgets;

 

  (ii) A budget review process to monitor the income and expenses of the Bank to
compare actual figures with budgetary projections;

 

  (iii) Identification of major areas in, and means by which, earnings will be
improved; and

 

  (iv) A description of the operating assumptions that form the basis for and
adequately support major projected income and expense components.

 

  (v) a periodic salary and staffing review

 

9



--------------------------------------------------------------------------------

(c) During each monthly meeting of the Bank’s board of directors following
completion of the profit plans and budgets required by this paragraph, the
Bank’s board of directors shall evaluate the Bank’s actual performance in
relation to the plan and budget, record the results of the evaluation, and note
any actions taken by the Bank in the minutes of the board of directors’ meeting
at which such evaluation is undertaken.

(d) A written profit plan and budget shall be prepared thirty (30) days prior to
the end of each calendar year for which this ORDER is in effect.

(e) Copies of the plans and budgets required by this paragraph shall be
submitted to the Regional Director and the Division.

LOSS CHARGE-OFF

6 . As of the effective date of this Order the Bank shall charge off from its
books and records any loan classified “Loss” in the ROE.

REDUCTION OF DELINQUENCIES AND CLASSIFIED ASSETS

7. (a) Within thirty (30) days from the effective date of this ORDER, the Bank
shall adopt, implement, and adhere to, a written plan to reduce the Bank’s risk
position in each asset in excess of $500,000 which is classified “Substandard”
or “Doubtful” in the ROE. The plan shall include, but not be

 

10



--------------------------------------------------------------------------------

limited to, provisions which:

 

  (i) Prohibit an extension of credit for the payment of interest, unless the
Board provides, in writing, a detailed explanation of why the extension is in
the best interest of the Bank;

 

  (ii) Provide for review of the current financial condition of each delinquent
or classified borrower, including a review of borrower cash flow and collateral
value;

 

  (iii) Delineate areas of responsibility for loan officers;

 

  (iv) Establish dollar levels and specific strategies to reduce delinquencies
and classified assets within 6 and 12 months from the effective date of this
ORDER; and

 

  (v) Provide for the submission of monthly written progress reports to the
Bank’s board of directors for review and notation in minutes of the meetings of
the board of directors.

(b) As used in this paragraph, “reduce” means to: (1) collect; (2) charge off;
(3) sell; or (4) improve the quality of such assets so as to warrant removal of
any adverse

 

11



--------------------------------------------------------------------------------

classification by the FDIC and the Division.

(c) A copy of the plan required by this paragraph shall be submitted to the
Regional Director and the Division.

(d) While this ORDER remains in effect, the plan shall be revised to include
assets which are adversely classified at any subsequent examinations.

PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS

8. (a) As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who is already obligated in any manner to the Bank on any extensions of
credit (including any portion thereof) that has been charged off the books of
the Bank or classified “Loss” in the ROE, so long as such credit remains
uncollected, unless the Bank’s board of directors has adopted, prior to such
extension of credit, a detailed written statement giving the reasons why such
extension of credit is in the best interests of the Bank, and the Regional
Director has given written non-objection to the extension. A copy of the Board’s
written statement shall be signed by each director, forwarded to the Regional
Director for approval, and incorporated in the minutes of the applicable board
of directors’ meeting as subject to regulatory approval. If regulatory approval
is granted, a copy of the Regional Director’s written non-objection shall be
placed in the

 

12



--------------------------------------------------------------------------------

appropriate loan file.

(b) As of the effective date of this ORDER, the Bank shall not extend, directly
or indirectly, any additional credit to, or for the benefit of, any borrower
whose loan or other credit has been classified “Substandard”, “Doubtful”, or is
listed for Special Mention in the ROE, and is uncollected unless the Bank’s
board of directors has adopted, prior to such extension of credit, a detailed
written statement giving the reasons why such extension of credit is in the best
interest of the Bank. A copy of the statement shall be signed by each Director,
and incorporated in the minutes of the applicable board of directors’ meeting. A
copy of the statement shall be placed in the appropriate loan file.

DIVIDEND RESTRICTION

9. As of the effective date of this ORDER, the Bank shall not declare or pay any
dividends without the prior written consent of the Regional Director and the
Division.

INTEREST RATE RISK

10. (a) Within sixty (60) days of the effective date of this ORDER, the Bank
shall have procedures for managing the Bank’s sensitivity to interest rate risk.
The procedures shall comply with the Joint Agency Statement of Policy on
Interest Rate Risk (June 26, 1996) and the FFIEC Advisory on Interest Rate Risk
Management (January 20, 2 010).

 

13



--------------------------------------------------------------------------------

(b) A copy of the policy revisions and procedures required by this paragraph
shall be submitted to the Regional Director and Division.

NOTIFICATION TO SHAREHOLDER

11. Following the effective date of this ORDER, the Bank shall send to its
shareholder a copy of this ORDER: (a) in conjunction with the Bank’s next
shareholder communication; or (b) in conjunction with its notice or proxy
statement preceding the Bank’s next shareholder meeting.

PROGRESS REPORTS

12. Within thirty (30) days from the end of each calendar quarter following the
effective date of this ORDER, the Bank shall furnish to the Regional Director
and the Division written progress reports signed by each member of the Bank’s
board of directors, detailing the actions taken to secure compliance with the
ORDER and the results thereof.

CLOSING PARAGRAPHS

The effective date of this ORDER shall be the date of issuance by the FDIC and
the Division.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as,

 

14



--------------------------------------------------------------------------------

any provision has been modified, terminated, suspended, or set aside by the FDIC
and the Division.

Pursuant to delegated authority.

Dated: January 21, 2011

 

/s/ M. Anthony Lowe     /s/ Jorge A. Solis M. Anthony Lowe     Jorge A. Solis
Regional Director     Director Chicago Regional Office     Illinois Department
of Federal Deposit Insurance     Financial and Professional Corporation    
Regulation     Division of Banking

 

15